UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2417



WILLIAM G. PARKS,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Mary S. Feinberg, Magistrate
Judge. (CA-97-900-5)


Submitted:   April 6, 1999                   Decided:   April 23, 1999


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carmen S. Rasmussen, Sophia, West Virginia, for Appellant. James
A. Winn, Chief Counsel, Region III, Patricia M. Smith, Deputy Chief
Counsel, Connie Hoffman-Healey, Assistant Regional Counsel, Office
of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Phila-
delphia, Pennsylvania; Rebecca A. Betts, United States Attorney,
Stephen M. Horn, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Parks appeals the magistrate judge’s order granting

the Commissioner’s motion for summary judgment in this action seek-

ing disability benefits.*   We have reviewed the record and the mag-

istrate judge’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the magistrate judge.    See Parks v.

Apfel, No. CA-97-900-5 (S.D.W. Va., Aug. 21, 1998).     Because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process, we dispense with oral argument and grant Parks’ motion to

submit this appeal on the briefs.




                                                           AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(b)(2) (1994).


                                  2